Citation Nr: 0506469	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

A claim of service connection for hearing loss was developed 
for appellate review, but the veteran withdrew the appeal of 
this issue at a hearing held at the RO in St. Louis, Missouri 
in August 2003.  


REMAND

The veteran submitted his current claim in December 2001 and 
is seeking to establish entitlement to service connection for 
PTSD.  The veteran contends he experienced several stressful 
events that occurred during his period of service in the 
Republic of Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

A social survey was accomplished in March 2002.  The veteran 
reported that he was deaf in his right ear and upon arriving 
in Vietnam he was assigned to work as a laboratory technician 
at the 93rd Evacuation Hospital for one year.  He worked 36 
hours on with 12 hours off duty.  He indicated that, when a 
large group of casualties came in at night, the person who 
was off duty would have to report to help.  He indicated that 
his duties included typing blood for transfusions and that if 
he typed the blood incorrectly that he could have been 
subject to jail time.  He stated that the job was very 
stressful and at one point he did not sleep for 6 days.  He 
reported that he then "cracked" and was given a shot and 
slept for 24 hours.  

The veteran was afforded a VA examination in March 2002.  He 
then denied having Vietnam related nightmares, intrusive 
thoughts, or dissociative flashback experiences.  He 
acknowledged reflecting on his experiences in Vietnam but 
denied that it caused him any significant amount of distress.  
He denied active attempts to avoid Vietnam related material 
or stimuli.  He reported that he had no difficulty engaging 
in discussions on the topic of Vietnam or seeing war related 
programming.  He denied psychogenic amnesia about Vietnam and 
reported that he had an excellent memory for events.  He 
reported getting along with others well for the most part and 
having a good relationship with his wife and children, 
although he indicated that his wife was closer to his 
children than he.  He reported that he had good friends with 
whom he interacted and that he had a fairly active social 
life.  The examiner indicated that that the veteran's report 
did not fit with his own description as a loner.  He 
indicated that his mood was generally excellent and that he 
had a good disposition.  He denied any significant anxiety or 
depression, but he admitted that the word suicide 
inexplicably popped into his head frequently.

The examiner concluded that the veteran was not suffering 
from clinically significant PTSD.  The veteran demonstrated 
an anger/irritability problem as the single incontrovertible 
symptom which was moderate in severity.  The examiner 
diagnosed no axis I condition.  

Also associated with the claims file was an assessment and 
treatment plan from a private source dated in January 2003.  
The veteran again reported that his stressors included having 
to cross match blood for transfusions.  He added that he also 
disposed of expired blood by draining it into a pit and 
burning it by pouring gasoline on it, and that he checked 
dead soldiers in body bags.  He described himself as 
currently being on edge at all times and as being 
argumentative and as having a bad temper.  The examiner 
diagnosed PTSD.

The veteran submitted a stressor statement in April 2003 
wherein he provided information regarding stressful events 
that occurred while he served in the Republic of Vietnam.  He 
reported that he witnessed firsthand the effect and 
destructive elements of war on the human body.  He had to 
check body bags to confirm that soldiers were dead and to 
determine how they had died.  He was required to work 36 
hours on and 12 off, but during his off hours he would have 
to assist with cross matching when mass casualties came in.  
He reported that he was never able to relax during his 12 
hours off because he knew at any time he might have to work.

Also associated with the claims file was an opinion letter 
from O. Reddy, M.D.  Dr. Reddy diagnosed the veteran with 
PTSD, dysthymic disorder, and depression.  No treatment 
reports from Dr. Reddy were associated with the claims file.  

The veteran also provided testimony regarding his claimed 
stressors at a RO hearing in August 2003.  He testified that 
when he initially arrived in Vietnam the 93rd Evacuation 
Hospital was in the process of being built and during that 
time he had to pull guard duty.  He reported that because he 
was deaf in one ear he would hear sounds but he had no sense 
of direction as to where the sounds were coming from.  
Additionally, he testified that he was required to work long 
shifts and cross match blood for transfusions.  He also 
assisted the doctors with minor surgeries and he diagnosed 
malaria.

Also associated with the claims file were commendation 
letters.  A letter dated in March 1966 commended the veteran 
for his excellent performance in the course of his duties as 
a medical laboratory assistant.  The second letter was dated 
in April 1966 and thanked the veteran for a job well done.

As noted in the recitation of evidence above, a VA examiner 
concluded that the veteran was not suffering from PTSD while 
a private examiner concluded that he was.  The veteran's 
stressors related to his duties as a laboratory technician 
have been verified to the extent that he received 
commendation letters for this sort of work.  However, a 
medical professional must determine whether the stressors 
constitute a sufficiently stressful experience to cause PTSD.  
Given the conflict in diagnoses, and because even the VA 
examiner suggested the possibility of the veteran having a 
subclinical PTSD, if that is possible, further evidentiary 
development is required.  

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the 
treatment reports from Dr. Reddy and 
any other medical professionals who 
have treated the veteran for his 
PTSD.  After securing the necessary 
release(s), the RO should obtain 
these records.

2.  After completing all the 
development actions requested above, 
the veteran should be afforded a VA 
psychiatric examination.  The claims 
file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests to determine whether the 
veteran in fact has PTSD.  (The 
examiner is advised that the veteran 
received a diagnosis of PTSD in 
January 2003.)  The psychiatric 
examiner should consider the 
veteran's experiences in Vietnam 
working as a laboratory technician 
for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  The 
examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the 
link between the current 
symptomatology and one or more of 
the in-service stressors reported by 
the veteran.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.

3.  The RO should undertake any 
other development deemed 
appropriate, including the 
corroboration of any stressor relied 
upon by the examiner to diagnose any 
PTSD, if necessary.  Thereafter, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

